Campbell, C. J.,
delivered the opinion of the court.
It is so clear that the unfortunate man who was killed contributed directly to his own death by his incautious and reckless action, that, the coui’t properly told the jury the plaintiff was not entitled to recover.
*344It is true that the defendant was guilty of a violation of law in the rate of speed at which the train was run, but this was causa sine qua non, while the causa causans was the imprudence of the person killed, so unmistakable as to authorize the assertion that he was the cause of his death.
We sympathize tenderly with the mother, who, in the death of her son, lost her means of support, but have no authority to serve her by permitting any relaxation of the rules of law in her favor.

Affirmed.